 Case: 20-10424-BAH Doc #: 29 Filed: 07/29/20 Desc: Main Document                    Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF NEW HAMPSHIRE



In Re: Theresa Pearson                                       CASE NO.: 20-10424-BAH
                     Debtor                                  CHAPTER 13




                    OBJECTION TO CONFIRMATION OF THE PLAN

   Now Comes Katherine Drisko, creditor in the above referenced Chapter 13 case and hereby
Objects to the Confirmation of the Plan. In support of the objection the following is stated:

   1.   The confirmation hearing in this case is scheduled for August 14, 2020.

   2. On July 15, 2020 Katherine Drisko filed a proof of claim in the amount of $402,146.92.
Claim # 5. The claim is secured by the debtor’s residence. The claim is prima facie valid under
11 U.S.C. § 502(a); Fed. R. Bankr. P. 3001(f).

   3. In discussions with debtor’s counsel, the debtor disputes the claim and an action will be
undertaken to resolve the claim.

   4.   Until the claim is resolved, the Proposed Chapter 13 Plan should not be confirmed.

    5. Should the debtor fail to dispute the claim, the debtor bears the burden of demonstrating
that the requisite tests for confirmation outlined in § 1325(a) of the Code have been met. Debtor
cannot do so under the current proposed plan.

    6. Creditor Katherine Drisko also disputes the feasibility of the debtor selling her ½ interest
in the residential real estate and asserts that even if possible, the 12-month timeframe to do so is
unreasonable.

   7. Creditor Katherine Drisko also disputes the proposed payment amount of $400.00 per
month towards the Drisko mortgage as the amount would not cure the pre-petition arrearage
amount.

    8. This Court should deny confirmation of the Plan because it fails to provide for the proper
treatment of the Drisko claim as required by 11 U.S.C. § 1325 (a)(5).
.

   WHEREFORE, Creditor Katherine Drisko respectfully requests this court to:
 Case: 20-10424-BAH Doc #: 29 Filed: 07/29/20 Desc: Main Document    Page 2 of 2




        A. Deny confirmation of the debtor’s Chapter 13 Plan; and

        B. Grant such other relief as is fair and equitable.


                                         Respectfully submitted,
                                         Katherine Drisko
                                         by and through counsel,


Date: July 29, 2020                      /s/ Brad Davis
                                         Brad C. Davis, Esq. 06836
                                         Davis | Hunt Law, PLLC
                                         780 Central Street
                                         Franklin, NH 03235
                                         (603) 671-5911
